United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 



Inventors: Nachaegari et al.				:
Application No. 15/090,866				:		Decision on Petitions
Filing Date: April 5, 2016				:				
Attorney Docket No. 01235-36019.CIP.CON1	:


This is a decision on the renewed petition under 37 C.F.R. § 1.137(a) filed March 10, 2021.

The petition is dismissed.

A renewed petition correcting the deficiencies identified in this decision may be filed.  The renewed petition must be submitted within TWO (2) MONTHS from the issue date of the instant decision.  The petition fee was paid with the prior petition.  Therefore, the renewed petition does not need to include a petition fee.  Extensions of the two-month time period may be obtained under 37 C.F.R. § 1.136(a).  The renewed petition should be titled “Renewed Petition under       37 C.F.R. § 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. 

Background

Patent practitioner Jonathan Baker filed the application on behalf of the applicant (Lipocine Inc.) on April 5, 2016.

At the time the application was filed, Mr. Baker was applicant’s intellectual property manager.

The Office issued a final Office action via an e-mail notification sent to applicant on June 27, 2018.  The Office action sets a shortened statutory period for reply of three (3) months.  The petition does not assert applicant (via Mr. Baker or otherwise) failed to receive the e-mail notification.  

Applicant did not file a reply to the Office action or a request for an extension of time.  As a result, the application became abandoned on September 28, 2018.

The Office issued a Notice of Abandonment via an e-mail notification on February 8, 2019.  

Mr. Baker terminated his employment with applicant during April of 2020.

Patent practitioner Mike Schramm was hired as applicant’s intellectual property manager and began his employment with applicant on June 22, 2020. 
A petition under 37 C.F.R. § 1.137(a) was filed by Mr. Schramm on December 22, 2020.

The petition indicates Mr. Schramm has never spoken with or met Mr. Baker.

The petition does not assert applicant failed to receive the e-mail notifications.  The petition does not identify the reason(s) Mr. Baker failed to respond to the final Office action.  The petition does not identify the reason(s) Mr. Baker failed to take steps to revive the application after receiving the Notice of Abandonment.

The Office issued a decision dismissing the petition on March 4, 2021.  

The decision requests applicant identify all the facts that led to Mr. Schramm’s belief that the entire delay was unintentional.  The decision also requests an answer to the following question:

Exactly how was Mr. Schramm able to distinguish between applications that had intentionally become abandoned and applications that had not become intentionally abandoned when reviewing applications that had become abandoned prior to applicant hiring him? 

The renewed petition was filed with a declaration by Mahesh V. Patel on March 10, 2021.        Mr. Patel is the founder, chairman, CEO, and president of the applicant.

Discussion

Applicant bears the burden of proving the entire delay in filing a reply to the final Office action was unintentional.  The renewed petition fails to satisfy the burden.

The renewed petition states,

Mr. Schramm diligently searched Lipocine Inc.’s files for the prosecution history of the instant application and found no information regarding abandonment of the instant application.  

The language appears to imply, but does not assert, that applicant never received the e-mail notification regarding the Notice of Abandonment sent February 8, 2019.  Any renewed petition filed in response to this decision should explicitly address the issue of whether or not Applicant, via Mr. Baker or otherwise, received the e-mail notification.

The petition does not prove the file would include “information regarding abandonment” if      Mr. Baker had chosen not to respond to the final Office action.  Therefore, the absence of the information in this case does not prove Mr. Baker never made the choice not to respond to the final Office action.

The petition does not prove the file would include “information regarding abandonment” if      Mr. Baker had chosen not to file a petition to revive after the application became abandoned.  Therefore, the absence of the information in this case does not prove Mr. Baker never made the choice not to take steps to revive the application.

The renewed petition states,
Mr. Schramm also searched the USPTO PAIR files for the instant application and found no information regarding applicant’s awareness of the abandonment of the instant application or any response thereto.

The Office disagrees with the assertion set forth above.  PAIR indicates the Office issued a final Office action and did not receive a reply to the Office action, and PAIR indicates the Office issued a Notice of Abandonment.  Although these facts may not constitute conclusive proof the abandonment and/or failure to revive the application was intentional, the facts are certainly relevant to the issue regarding whether applicant was aware of the abandonment of the application.

Mr. Patel’s declaration states,

I am a named inventor of the instant application and I had first-hand knowledge of and responsibility for the instant application. Prior to Mr. Schramm informing me that the instant application had gone abandoned, I was unaware that it had gone abandoned. As such, I did not instruct Mr. Baker or anyone else to not respond to the outstanding office action in the instant application, to abandon the instant application, or to allow the instant application to go abandoned.

The declaration indicates Mr. Patel cannot recall ever being aware of the abandonment of the application.  The renewed petition fails to establish Mr. Baker always informed Mr. Patel of the abandonment of an application.  In view of the large number of applications prosecuted by      Mr. Baker, the renewed petition also fails to establish Mr. Patel is able to personally recall the identity of all the applications that Mr. Baker allowed to become abandoned.

Mr. Patel declaration states he did not instruct Mr. Baker not to respond to the Office action or to abandon the application.  However, the declaration fails to establish Mr. Baker lacked the authority to decide whether or not to respond to Office actions issued in applicant’s applications, and the record fails to establish Mr. Patel would recall instructing Mr. Baker not to respond to the Office action if he had taken such an action.

The absence of evidence showing the abandonment was intentional is not sufficient to prove the abandonment of the application was unintentional.  The absence of evidence showing a portion of, or the entire, delay in seeking to revive the application was intentional is not sufficient to prove the entire delay in seeking to revive the application was unintentional.

The record fails to establish applicant should not be bound by Mr. Baker’s conduct if Mr. Baker chose to allow the application to become abandoned or chose not to revive the application.  Courts have recognized a client is bound by the conduct of the client’s attorney.1  For example, the United States Supreme Court has stated,

Petitioner voluntarily chose his attorney as his representative in the action and he cannot now avoid the consequences of the acts or omissions of this freely selected agent ... Each party is deemed bound by the acts of his lawyer-agent and is considered to have “notice of all facts, notice of which can be charged upon the attorney.”2  

The Office has reviewed Private PAIR logs and determined the following:

(1)	The Office issued an Office action including a final Office action via an e-mail notification on April 6, 2017;
(2)	The e-mail notification informs applicant that the application has new outgoing correspondence, which is available for viewing in PAIR;
(3)	On the same date, after the issuance of the e-mail notification, Alex W. Haymond accessed Private PAIR for the application;
(4)	The Office issued a non-final Office action via an e-mail notification on November 16, 2017;
(5)	The e-mail notification informs applicant that the application has new outgoing correspondence, which is available for viewing in PAIR;
(6)	On the same date, after the issuance of the e-mail notification, Mr. Baker accessed Private PAIR for the application;
(7)	The Office issued a final Office action via an e-mail notification on June 27, 2018;
(8)	The e-mail notification informs applicant that the application has new outgoing correspondence, which is available for viewing in PAIR;
(9)	On the same date, after the issuance of the e-mail notification, Mr. Haymond accessed Private PAIR for the application.

Any renewed petition should explicitly address the relationship between Mr. Haymond and the applicant.  

Based on the facts that have been provided in the original petition and renewed petition, the Office strongly recommends applicant provide a statement from Mr. Baker with any renewed petition filed in response to this decision.

In view of the prior discussion, applicant has failed to prove the abandonment of the application and the entire delay in filing a petition to revive was unintentional.  Therefore, the petition is dismissed.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.3 		 
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions



    
        
            
    

    
        1 See Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 396, 397 (1993); Huston v. Ladner, 973 F.2d 1564, 1567, 23 U.S.P.Q.2D (BNA) 1910 (Fed. Cir. 1992); Gripe v. City of Enid, Oklahoma, 312 F.3d 1184, 1189 (10th Cir. 2002); Inryco, Inc. v. Metropolitan Engineering Co., Inc., 708 F.2d 1225, 1233 (7th Cir. 1983); Wei v. State of Hawaii , 763 F.2d 370, 372 (9th Cir. 1985); LeBlanc v. I.N.S ., 715 F.2d 685, 694 (1st Cir. 1983); and Steinhoff v. Harris, 698 F.2d 270, 275 (6th Cir.1983).
        
        2 Link v. Wabash Railroad Co., 370 U.S. 626, 633-634, 8 L. Ed. 2d 734, 82 S. Ct. 1386 (1962) (quoting Smith v. Ayer, 101 U.S. 320, 326 (1880)).
        
        3 Document Code “PET.OP”, which has a document description of “Petition to review by the Office of Petitions,” should be used if the request for reconsideration is filed electronically.  See EFS-Web Document Description List at http://www.uspto.gov/patents-application-process/filing-online/efs-web-document-description-list.  General information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.